IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-75,974




EX PARTE JONATHAN SENOVIO AGUILAR, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. CR-06-354-A IN THE 22ND JUDICIAL DISTRICT COURT
FROM HAYS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to eight years’ imprisonment. 
            Applicant contends that he was denied his right to appeal this conviction because appellate
counsel failed to timely file a notice of appeal.  Applicant alleges that he informed the trial court on
the date of sentencing that he wanted to appeal his conviction.  On the same date, trial counsel was
permitted to withdraw and appellate counsel was appointed.  Appellate counsel has submitted an
affidavit in which he states that he was unaware of his appointment until several days later. 
Appellate counsel believed that trial counsel had filed a notice of appeal, and did not learn that there
was no notice of appeal on file until after the deadline for filing a notice of appeal or a motion for
an extension of time had passed.  
            The trial court has determined that Applicant should be granted an out-of-time appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. CR-06-354-A from the 22nd Judicial District Court of Hays
County.  Applicant is ordered returned to that time at which he may give a written notice of appeal
so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall be
calculated as if the sentence had been imposed on the date on which the mandate of this Court issues. 
We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file
a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.
 
Delivered: August 20, 2008
Do Not Publish